 660DECISIONS OF THE NATIONAL' LABOR RELATIONS BOARDTwistex,Inc.andNational Association of Govern-ment Employees(SEIU/AFL-CIO). Case 1-CA-2347217 April 1987DECISION AND ORDERBY MEMBERS JOHANSEN, BABSON, ANDSTEPHENSOn 30 October 1986 Administrative Law JudgeRichard H. Beddow Jr. issued the attached deci-sion.The Respondent and the General Counselfiled exceptions and supporting briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,1 andconclusions and to adopt the recommended Orderas modified.2ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Twistex, Inc., South Grafton, Massachu-setts, its officers, agents, successors, and assigns,shall take the action set forth in the Order as modi-fied.Substitute the following for paragraph 1(d).iThe Respondent has excepted to some of the judge's credibility find-ings. The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91 NLRB 544 (1950), enfd. 188 F 2d 362 (3d Cir 1951).We have carefully examined the record and find no basis for reversingthe findingsMember Babson and Member Stephens find it unnecessary to pass onthe judge's application of the "small plant doctrine" in view of the othergrounds relied on by the judge that establish the Respondent's knowledgeof the union activity of employees Potter and Poulin. Additionally,Member Babson and Member Stephens note that no exceptions have beenfiled to the judge's finding that the Respondent did not violate Sec.8(axl) based on Plant Manager Vouna's 8 October 1985 conversationwith Potter2 The General Counsel excepts, inter alia, to the judge's recommendedremedy and Order to the extent that they provide backpay for Potter andPoulin based on their part-tune status, contending that these employeeswere entitled to recall to full-time positions.We note, however, that thecomplaint alleges that the Respondent unlawfully refused to recall Potterand Poulin from layoff and that as of the time of their layoffs they occu-pied part-time positions. Furthermore, we find that the evidence is insuf-ficient to establish that Potter and Poulin requested and were entitled torecall to full-timepositions.Accordingly, we find the General Counsel'sexceptions without mentThe judge recommended that a broad cease-and-desist order issueagainst theRespondentWe have considered this case in light of thestandard set forth inHickmott Foods,242 NLRB 1357 (1979), and haveconcluded that the narrow cease-and-desist order is appropriate. We shallmodify the judge's recommended Order accordingly. Despite his recom-mended Order, however, we note that the judge's recommended noticecontains the narrow cease-and-desist language"(d) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act:"-Ronald S. Cohen, Esq.,for the General Counsel.Richard G. Remmes, Esq.,of South Boston, Massachu-setts, for the Respondent.Robert Weihrauch, Esq.,of Worcester, Massachusetts, forthe Charging Party.DECISIONSTATEMENT OF THE CASERICHARD H. BEDDOW JR.,Administrative Law Judge.This matter was heard in Boston, Massachusetts, on 16,17,and 18 June 1986.The proceeding is based on acharge filed 10 January 1986,1 by National Associationof Government Employees(SEIU/AFL-CIO).The Re-gional Director's complaint dated 20 March 1986,allegesthat Respondent Twistex,Inc., of South Grafton, Massa-chusetts,violated Section 8(a)(1) and(3) of the NationalLabor Relations Act by laying off and subsequently fail-ing and refusing to recall two employees because of theirunion or other protected concerted activities and by at-tempting to cause another employer to discharge one ofthe same employees.FINDINGS OF FACT1. JURISDICTIONRespondent is engaged in the manufacture,distribu-tion, and sale of yarn products.It annually ships goodsvalued in excess of$50,000 from its South Grafton loca-tion to points outside Massachusetts and it annually pur-chases and receives goods and materials valued in excessof $50,000 directly from points outside Massachusetts. Itadmits that at all times material it has been an employerengaged in operations affecting commerce within themeaning of Section 2(2), (6), and(7) of the Act.It alsoadmits that the Union is a labor organization within themeaning of Section2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESTwistex is primarily owned by Bruce Kiviat (as wellas brothers Reed and Douglas Kiviat), however, it is notshown that he is activelyengaged incompany oper-ations.His father, Jerry (Jerome) Kiviat, owns the build-ing in which Respondent conducts its operations. Severalother tenants are locatedin the samebuilding. Jerome isshown to serve as Respondent's "engineering" consultantand he plays an active role in directing Respondent'sfundamental operations. He is recognized by the employ-ees as beingpersonallyengaged inlabor relations mattersand the day-to-day plant operations. Jerome receivesconsultant fees that exceed the annual salary paid PlantManager Sam Vouna.iAll following dates will be in 1985 unless otherwise indicated.283 NLRB No. 102 TWISTEX, INC.Jerome is also the president and owner of'BrentwoodYarn Mills. This company owns the machinery used byRespondent, as well as theraw materialsit processes. Ineffect Respondent contract processes Brentwood's yarnfor a set fee per pound. Brentwood has a manufacturingfacility of its own located on Long Island, New York. Italso uses the processing services of BRD Industries, ofNew Jersey, an operationsimilar tothat of Respondentand owned byBruce,Reed, and Douglas Kiviat. BothRespondent and BRD contract exclusively with Brent-wood, Richard Cadrinserves asthe controller of bothRespondent and Brentwoodbut maintainshis office inSouth Grafton. Jerome Kiviat has his officeat Brent-wood but visits South Grafton frequently and otherwiseis inalmost daily phone contact with plant managerVouna or Cadrin. Vouna also holds a position on thepayroll of both Respondent and Brentwood.Among other activities, Jerome Kiviat regularly hasdiscussed employee wage levels with Vouna and Cadrinand Jerome, along with Vouna represented Respondentin a meetingwith an investigator for the occupationalSafety and Health Administration (OSHA). Cadrin testi-fied that the work capabilities of the threefacilities arepartially interchangeable and that Respondent has bettermachinery and can perform all the functions of the otherplants plus handle heavier yarns that the other plantscannot process. The assignment of work to any particu-lar plant is made by scheduling people who work underthe direct supervision of Jerome Kiviat. Also, by letterdated 10 October Jerome notified Vouna of a decision tocut back production at Respondent's plant and directedVouna to immediately layoff any "excessive part timehelp."Although the Respondentdisclaimsany ownershipstatus by Jerome Kiviat, I conclude -that regardless ofBruce Kiiviat's titular position as president, the recordshows such close and intimate control over the oper-ations by Jerome thatitmustbe concluded that heserved as a supervisor and agent acting for and on behalfof management and that hisstatementsand actions perti-nentto the charges herein must be found to be attributable to Respondent.Respondent'smanufacturing process involves threebasicproduction ^ operations; twisting,binding,andwinding/reeling and for the most part the production op-erationsare located on the fourth floor of the Kiviat'sbuilding.The main production room contains the twist-ing and binding operations together with two windersand the core winder. The tube winding operation is in aseparate room on the same, floor.Because of a general drop in the overallbusiness 'gen-erated by Brentwood, Respondent started an experimen-tal hand-knit operation in the spring of 1985. In conjunc-tion with the hand-knit business, Respondent began plan-ning' for a retail store, which it opened on the fourthfloor in the spring of 1986. ,Tina Potter began working for Respondent in 1980 ona part-time basis. On graduation from high school in1981, 'she became a' full-time employee. Potter started onskeining and then at various times performed all otherproduction tasks including reeling, binding, twisting, andcone and tube winding. She was laid off during the win-661ters of both 1981 and 1982, but returned in April 1983. InlateOctober 1984 she requested a raise from her basewage of $3.95 an hour and quit when Jerry Kiviat toldher she would never make $5 an hour working for him.She returned to Respondent in April 1985 on a part-timebasis and told Vouna she would consider going full timein September. During the latter half of September sheperformed, twisting and binding. on Respondent's newhand-knit project and returned to cone winding and pullskeiningshortly before being laid off on October 11.Generally, she worked 4 morning hours, but often stayedlatter at Vouna's request.Sandra Poulin was first employed by Respondent from1979 to September 1981 and again from August 1983 toJuly 1984, predominently part time. She returned withPotter on a part-time basis in April 1985. She worked inall production jobs except seining and during the lastperiod of employment performed binding cone winding,twisting, and, during the second week of October, tubewinding.During the greater part of 1985, Respondent generallyemployed approximately 22 production employees. And,until October, production ran on three shifts. Poulin heldemployee number 20, while Mary Richard, described byRespondentas the seniorpart-time employee (apparentlybecause of her continuous service record) was number22, and Potter was'number 163. New employees hired inNovember received 400 series numbers.In early September Potter and Poulin spoke withVouna about their perceived unsatisfactory working con-ditions.They specifically referred to eye, ear, and lungprotection and requesting a water fountain, eye goggles,and ear plugs. Vouna said he would see about a fountainand suggested that the Company would reimburse themif they purchased other items themselves.Poulin testified that on two occasions in mid-Septem-ber Vouna' told them they could work all the overtimethey wanted and when they mentioned the possibility ofgoing full timehe said to wait and see after the anticipat-edOctoberraiseswent into effect. He also explained thatthey were,going to hire some new people and start up a"skeining" operation involving the packaging of yarn inquantities suitable for retail sale.Potter testified thatBouna saidhe had discussed theirraiseswith Jerry and that they would get a 30-cent-an-hour increase but that they, should not discuss it withothers as the others would not be getting as, much. Shealso confirmed Vouna'scommentsabout available work,his offer of more hours, and the possibility of full-timework.When she indicated a reluctance to work morehours because of' a dissatisfaction with her pay rate,Vouna said he was' gong to hire others whether theywent full time or not and repeated that they could' workas -much as they wanted as there was plenty of work.During the latter conversation with Vouna, he also indi-cated that they would receive 30-cent-an-hourraises.(The extra 10 cents apparently was designed to make upfor a raise other employees had received the previousyear when Potter and Poulin were, not working.)During mid-September, Vouna assigned Potter to thepull-skeiningoperation for several days of training on the 662DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDnew job.Also in mid-September Poulin told Vouna thatshe did not want to work with employee Gina Perraswho worked on a binding machine.The explanation forher statement was that Gina sat down much of the timeand got away with a` lot of things because she was thegirl friend of forman Bruce Boisvert.On 19 September Poulin, in Potter's presence and afterdiscussingtheir dissatisfactionwith working conditions,called the Occupational Safety and Health Administra-tion,and shortly thereafter received a complaint form.On 30 September Poulin,together with Potter, filledout, signed,and mailed a complaint to OSHA regardingnine areas of concern including lack of hearing protec-tion,cotton,and wool contamination in nose,eyes, andlungs,and lack of drinking fountains.On 2 October,Potter and Poulin met at the latter'shome with Dave Surpernant,a representative of theUnion.They received union literature and authorizationcards that they then took to work and distributed thenext day. Potter gave them personally to 4 or 5 employ-ees and placed literature in the ladies'room and onwindshields of - vehicles in the employees'parking area,including Foreman Boisvert's truck.Potter testified thatBoisvert-was 15 feet away and looking at her while shedistributed some literature in the twisting and bindingroom. On 4 October,additional literature,which specifi-cally listed Potter and Poulin as the persons to contactformore information,was distributed in the samemanner as well as at the lunch table where they were ob-served by Foreman Boisvert.Potter testified that Bosi-vert then approached them,and stated they were notgoing to form a union as Jerry Kiviat would not letthem.Boisvert admitted that he saw the union pamphletson the lunch table and that he then went to Vouna'soffice and asked if Vouna knew what was going on outthere.Vouna replied affirmatively and, Boisvert observedthat a union leaflet was on Vouna's desk.Boisvert deniedthat he identified any particular employees as being in-volved in the Union,however,he admitted that while agroup of employees,including Potter and Poulin, weretalking about the Union he said that"Jerry Kiviat wouldnot let the union in here and would close down first."Boisvert also testified that the literature he found onhis truck and first saw in the plant did not have any em-ployee names on them.He admitted,however, that heheard rumors going around that Potter and Poulin weretrying to get a union in there, but denied that he toldthat to Vouna.On 7 October,without prior notice,to the staff, JerryKiviat,Vouna, and Cadrin held ameeting with all theday-shift'production employees(approximately 10 peoplewere in attendance).Cadrin had a pad and pen and tooknotes of what went on. Kiviat opened by stating that ithad been a year since their last meeting,itwas time for ameeting,and he wanted to hear any complaints the em-ployees had.Respondent asserts that it has been Kiviat'spractice to have an annual meeting near 1 October andto give a review of the company'scondition.'Potter,however,recalled that the last company meeting hadbeen in August 1984,and that they had several days ad-vanced notice prior to the meeting.Potter asked for awater fountain,clean lunch table,and a sanitary napkinmachine in the ladies'room and spoke about her eyesbeing bothered.Poulin asked for hearing protection andmentioned ventilation,breathing dust, and not knowingthemakeup of the yarn.Other employees made com-ments,both pro and con, regarding the suggestions.During the 45-minute meeting Kiviat also told the em-ployees that work was slow but that of his three plants,Respondent would be the last place to have a layoff be-cause he would take work from the other plants andkeep Respondent going.Cadrin testified that in responseto the complaints,Respondent ordered a water bubblerand sanitary napkins and that after acting on these mat-ters, he discarded his notes of the meeting.On 8 October Potter and Poulin both received of 20-cent-an-hour pay raises,rather than the 30 cents they hadexpected.The next day they both spoke with Vounaabout it and he told them that because employees in theplant were complaining about discrimination,he decidedto give everyone the same raise.During the same con-versation Potter questioned why all the woman exceptfor Potter and Poulin were asked their preference for thetype of sanitary napkins and he replied it has all beendone by his secretary.Also on 8 October Potter and Poulin observed anOSHA inspector tour the plant in the company of Man-ager Vouna.Both were given"boxes"for the taking ofsome measurements and the next day when Potter askedVouna what had been going on, Vouna responded with aquestion about who had made the OSHA complaint andPotter said she had no idea who it was. Poulin also sawJerome Kiviat in the office but he did not look at herand, when she left,the company mechanic commentedthat,Kiviat was upset about OSHA being at the plant.Potter also recalled that on 8 October they spoke withBoisvert at the lunch table and he was upset because as aresult of the presence of its OSHA inspector he had beenrequired to vacuum the "fuzz"from the various ma-chines.On 10 October Vouna told Poulin and Potter that hewas cutting back on their hours.Poulin recalled thatthey had been working more than 4 hours a day for 2months.(Record indicates that for the last 3 weeks ofSeptember, they averaged 20 hours a week or less, how-ever,the first week of September and the next 2 weeksinOctober generally reflect more than 4 hours a day.)On 11 October Potter and Poulin were both told byVouna that they were laid off because work was slowand because they had the least seniority of the part-timeworkers.On leaving Respondent's area of the plant both wentto another company,located in the same building, andapplied for jobs. Both testified that the supervisor said hewould love to hire them and indicated he was aware ofsomething going on about some union activity upstairs.Subsequently,on 4 November,Potter obtained a jobwith Hospital Data.During 1985 Hospital Data Systems rented portions ofthe second floor in the building owned by Jerome Kiviatand 'utilized by Respondent.Its president,,Richard An-derson,testified that while he was absent his foremanhad hired some additional help from within the building. TWISTEX, INC.On his return in the early part of November, he visitedVouna's office at the latter's request Vouna told Ander-son that he had a personnel problem because a girl hehad hired, Tina Potter, was vindictive and a troublemak-er and Vounasuggestedthat it would be in everyone'sbest interest if Anderson discontinued her employment.Anderson also recalled that Vouna had referred to somerelationship she had witha,,union.Vouna admitted thatAnderson's recollectionwas substantially correct butstated he said nothing about -"union cards" Vouna addedthat he had just received the OSHA citation reflectingPotter's andPoulin's names,knew they were workingdownstairs, and, he just wanted to tip Anderson off thatthey were troublemakers. Potter testified that her fore-man -from Hospital Data told her she might be laid offbecause Respondent had spoken with Anderson, said shewas atroublemaker, and was upset that she had beenhired.2During the first week of December Poulin saw news-paper ads by Respondent for full-time employees. Shecalled Vouna who told-her he had no more openings atthe time. Vouna admits that he was hiring at that time,but did not consider Poulin because he assumed she wasseeking part-time work and he wanted full-time bindingand, twisting operators.On 14 January 1986, Potter listened on an extensionphone while Poulin called Vouna and asked if any full-time employment was available. He answered in the neg-ative and when she asked if he knew when she might becalled back to work he said he had no idea.Potter also testified that in a conversation with Vounain September, prior to her layoff, she had learned of Re-spondent's plans; to open a retail outlet and had told himshe had 6 months of retail experience and would like towork in the planned store. Vouna indicated it would be agood idea but to just wait as he did not know when itwould all happen. Vouna recalled the conversation buttestified that he subsequently did not place the ads or dothe hiring for the positions that were filled.PlantManager Vouna testified that at the end ofAugust, Respondent had run out of wool orders, whichresulted in the end of reeling (skeining) operations, andthat a major cotton order being produced for a manufac-turer of sweaters was placed on hold early in October.Consequently, it was decided that the third shift shouldbe eliminated, effective 9 October, in order, to stretch outthe work and reduce the number of employees. Vounastated the change to a two-shift operation: automaticallyreduced production by one-third and 'resulted in therenot being enough day shift work in tube winding to keepPoulin, Potter, and two other employees who performedthat function, occupied. Potter and Poulin were consid-ered to be the least senior employees in tube winding be-cause both had, returned to work in April 1985 after quit-ting in the early fall of 1984, and it was considered to becompany policy that part-time employees be laid off first.Vouna also indicated that in addition to the economicreasons for their layoff, he also considered ',their intracta-ble attitude as evidenced by their past work history, in-2Although Respondent objected to the hearsay nature of this state-ment, its objection was not pursued on brief.663eluding Poulin's leaving without notice in April after re-turning for only I week as a full-time employee (she thenwent to part time) and because she threatened to quitrather than, work as a "binder", in the main productionarea because she could not get along with the First-ShiftForeman Boisvert and employee Gina Perras.III.DISCUSSIONThe issues in this case arose from the events surround-ing a brief union organizational, attempt by two employ-ees and their contemporaneous filing of a complaint withOSHA about working conditions. A -review of therecord leads to the conclusion that the Company re-sponded with the layoff of the involved employees and asubsequent refusal to recall them.As noted above, I conclude that'Jerome Kiviat exer-cises effective control over Respondent and two othercompanies engagedin the samebusiness and that he is asupervisor and agent of Respondent whose statementsand actionspertainingto the involved complaint proper-ly are attributable to Respondent. I also find ForemanBruce Boisvert is a statutory supervisor within the mean-ing of Section 2(11) of theAct.3Boisvert admitted that when he first saw union litera-ture being distributed he told a group of employees, in-cluding Potter and Poulin, that Jerry— Kiviat would notlet the union in and would close down first. On' cross-examinationRespondent attempted tominimize thenature of this threat by obtaining an answer from Bois-vert that this was only his personal opinion and was notbased on anycommentsby Kiviat, however, it is well es-tablished that'a supervisor's statementto employees thatthreatens plant closure if a union is organized constitutesillegal interference.Accordingly, I find that Boisvert'sstatement of 8 October is attributable to Respondent andthat the statement interfered with `the union activity ofemployees in violation of Section 8(a)(1) of the Act, asalleged.Also on 8 October the plant was visited by an OSHAinvestigator and it is alleged that subsequently Vouna in-terrogated Potter about who had made the 'complaint.The only evidence' relative to, this allegationindicatesthat Vouna made a comment that he was trying to findout who made a complaintin responseto Potter's ques-tion to him about what was going on with the presenceof the OSHA investigator. Under these circumstances, Ido not find that his answer rises to a level that wouldtend, to restrain, coerce, or interferewith employees'rights, seeRossmore House,269 NLRB 1176 (1984), and Ifmd that Respondent is not shown to have violated theAct in this respect, as alleged.'turning to the layoff and, refusal to recall aspects ofthis proceeding, applicable law requires that-the GeneralCounsel meetan initialburden of presenting sufficientevidence to support an inference that the employees'union or other protected, concerted activities' were themotivating factor in the employer's decision to lay off3The record shows that Botsvert was regarded as a supervisor by theemployees, he admittedly could and did hire, fire, and discipline employ-ees and he was a salaried worker who received essentially twice the rateother production employees were paid. 664DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDand not recall the employees. Here, the record showsthat Potter and Poulin openly distributed union leafletsduring the early part of October. This occurred in frontof Foreman Boisvert and lead to his admitted commentthat Kiviat would not- let the Union in and would closethe plant.Secondly, after having first made certain personalcomplaints toVouna about perceived unsatisfactoryworking conditions, Potter and Poulin filed a complaintwith OSHA on 30 September. These complaints werealso repeated by Potter and Poulin in the unannouncedgeneral meeting of all employees called by Kiviat on 7October. On the morning of 8 October, when the OSHAinspector visited the plant and brought the complaint tothe attention of Vouna and, apparently, Jerome Kiviat,the investigator's notes indicate that Vouna asked him totest the two employees he believed to be the "source ofall this" with a "dosimeter" and that Respondent statedthe "complaint arose from an ongoing effort to unionizethe shop." Potter and Poulin were both tested. Later thatsame day Vouna met with Cadrin and assertedly madethe decision, to lay off both employees. The subject ofthe OSHA complaint involved working conditions andPotter's and Poulin's joint complaints to Vouna regard-ing the same matters(as well as pay rates),clearly con-stitute a protected, concerted activity, seeA.N. ElectricCorp.,276 NLRB 887 (1985). On 11 October they weretold of their layoff and, subsequently, no effort was madeto recall them, despite the fact that ads were placed fornew employees, some new employees were hired, andPotter and Poulin both made inquires about returning towork. Under these circumstances, _ I conclude that theGeneral Counsel has met his initial burden by presentinga prima facie showing sufficient to support an inferencethat the employees' union activity and their protected,concerted OSHA complaint were the motivating factorsinRespondent's layoff decision as well as its apparentsubsequent decision to not recall them from layoff status.Accordingly, the testimony will be discussed and therecord evaluated in keeping with the criteria set forth inWright Line,251 NLRB 1083 _(1980), see alsoNLRB v.TransportationManagement Corp.,462 U.S. 393 (1983), toconsider Respondent's defense and, in the light thereof,whether the General Counsel has carried his overallburden.AlthoughRespondent denies that PlantManagerVouna had any knowledge of Potter's and Poulin's unionactivity at the time of their layoff, the record does estab-lish that by 4 October, when Vouna was told aboutunion activity by Boisvert, he already had possession ofa unionleaflet brought to him by his secretary and hehad acknowledged that he was aware of what was goingon.Although -it was not established that the leaflet seenby Vouna specifically identified Potter and Poulin, Bois-vert admitted that rumors were going through the plantidentifying them as the persons trying to get a unionstarted.As noted, Respondent's operation involved 22 orfewer production employees (9 or 10 in a shift), workingin an open environment in which Supervisors Boisvertand Vouna were regularly present and in which Potterand Poulin openly distributedleaflets, someof whichcarried theirnames.While Boisvert and Vouna deny thatBoisvert identified the union activitis to Vouna, Boisverttestified that he assumed Vouna already knew and I donot credit Vouna's bear disavowal of knowledge. Underthese circumstances, it is appropriate to apply the "smallplant rule" and infer the presumptive likelihood thatVouna had knowledge of the employees' open activities,inasmuch as there is sufficient other information, includ-ing the admitted rumors and presence of leaflets withPotter'sand Poulin's name, and the conveyance toVouna of a leaflet by his 'secretary, to independentlyinfer Respondent's knowledge of their union activity. SeeD & D Sewing Co. v. NLRB,801 F.2d 636 (3d Cir. 1986).Respondent also denies that it knew Potter and Poulinwere behind the OSHA complaint until after the layoff,when, on 19 October it received a document that specifi-cally carried their names-. As otherwise noted, Respond-ent told the OSHA investigator that it believed it 'knewthe source of the complaint and then' specifically directedtesting of Potter and Poulin. Otherwise, the sequence ofdirect complaints to Vouna and Kiviat on the same spe-cific subjects covered in the OSHA complaint independ-ently support an inference that Respondent knew or be-lieved at the time Potter and Poulin were laid off thatthey were responsible and I cannot ' find Vouna's denialin this respect to be credible. While I conclude that thesecircumstances are sufficient to establish Respondent'sknowledge, I also conclude that this inference is furthersupported by the timing of the layoffs and,- as discussedbelow, the pretextual quality of Respondent's assertedjustifications for its action and for its subsequent failureto recall them from layoff. These factors also establish abasis for the inference that Respondent was aware of theemployees' protected activity and that such knowledge isdirectly, linked to their respective layoffs and Respond-ent's subsequent failure to recall them. SeeDr. FrederickDavidowitz,D.D.S. a Professional Corp.,277 NLRB 1046(1985).Respondent's principal defense rests on its claim that areduction in its work force was required because of a de-cline in orders. Vouna testified that when there are lay-offsKiviat usually orders him to lay off "a certainamount of hours" and, when work decreased in 1984,Respondent cut hours back by 20 percent instead oflaying off employees. However, in October Kiviat de-parted from the norm by ordering the layoff of "exces-sive" part-time employees.Also, in 1982 Respondent asked for volunteers as analternative to layoffs,, however, no such request wasmade in 1985 even though it knew of two employeeswho were pregnant and had already indicated theywould be leaving work in December. Vouna's attemptedexplanations for the variance were contradictory and un-persuasive.For example, he first said he did not cuthours in 1985 because when he did that in 1984 it causedsome third-shift employees to quit. However, Vouna alsotestified at the hearing, and in his affidavit, that he haddecided toeliminatethe third shift with the hope thatthiswould cause the same third-shift employees to quit.Vouna further testified he did not cut back hours be-cause he did not want to unfairly, penalize all the em- TWISTEX, INC.ployees,yet he attempted to force third-shift employeesto quit.Subsequent to the alleged unfair labor practice in1985,Respondent again utilized cuts in hours for reducedwork loads in 1986,and there were no apparent layoffs.Respondent presented an exhibit and testimony regard-ing the numbers of production employees at its severalrelated plants. This shows that between weeks 42 (theweek Potter and Poulin were laid off)and 43, Respond-ent'sTvriistex plant had a reduction of three productionemployees while the BRD, plant showed anincreaseofone production employee and the Brentwood plantshowed no change.It appears that the only involuntarycutback imposed on employees at any of the three plantswas the layoffs of Potter and Poulin.This is to be con-trasted to 1984 when during the months of Octoberthrough December the number of production employeesof Respondentincreasedwhile the number of productionemployees at- BRD decreased from 52 to 14 and thenumber of production employees at Brentwood de-creased by one in the same period.The 1984 practicewas consistent with the assurance given in October 1985by Jerome.Kiviat that production would be shifted toRespondent from other plants (it was considered that thework force at both of its other facilities was consideredto be more elastic and could be more readily replacedafter a layoff than at Twistex,yet, only a week later, thispractice was not followed.During that period of time the union organizationaldrive activated by Poulin and Potter occurred and, asurged by the General counsel,the evidence establishesthat Respondent departed from its normal practice in de-ciding to have a layoff at the plant and in implementingthat layoff,thus supporting an inference that Respond-ent's actions were unlawfully motivated. SeeHeartlandFood Warehouse,supra. Under these circumstances; I findthatRespondent'sprincipal stated economic reason forthe layoff of Potter and Poulin is pretextual.-Althoughsome decrease in production occurred, it appears thatthiswas manipulated by Jerome Kiviat to adverselyaffectRespondent's plant despite his assurances to thecontrary.Significantly,Respondent stated it selected Potter andPoulin as they were the least senior part-time workers(but based on then current time rather than total or origi-nal starting date)but also has asserted various other rea-sons,including the assertion that they were doing wind-ing, a function no longer needed,and were reluctant towork in twisting and binding. These reasons must becontrasted with the showing that both Potter and Poulinwere qualified and experienced in all job functions andthat any reluctance to work was directed at workingconditions in a particular location where managementfailed to correct a situation where foreman Boisvert gavepreferential treatment to his girlfriend.Also, in a letterdated February 25, 1986,from Respondent to OSHA,Respondent listed,seven reasons for selecting them forlayoff including the assertation that their attendance waspoor,that Potter had quit 1 year earlier after demandinga 25-percent pay increase and had been laid off twicebefore, and that Poulin had previously quit twice andhad been fired once.665Under these circumstances,I conclude that the appar-ent shifting and subsequent buildup of additional reasonsfor their layoff only serves to further underscore its un-lawful motive and the pretextual nature of their layoff.See J & GWall Baking Co.,272 NLRB 1008(1984).Respondent's reasons and testimony also are renderedsuspect by the timing of the layoff almost immediatelyafter the visit of the OSHA investigator,by the apparentrepudiation of Kiviat's assurances that Respondent's fa-cilitywould be the last to have a layoff,and by the con-tradictory statements of its various principals.For exam-ple,Vouna testified that he made the decision to lay offthe two employees on 8 October,yet a letter of instruc-tions from Kiviat clearly implies that the decision wasmade by Kiviat on 10 October.However,Cadrin in-formed OSHA that the decision to lay them off wasmade on 11 October.Also, Vouna's affidavit stated thata decision was made on 1 or 2 October to lay off a full-time employee or two part-time employees.Vouna alsotestified that Kiviat told him to lay off one full-time em-ployee and he then decided to lay off two part-timers,however, Kiviat's letter clearly states that Kiviat orderedthe elimination of "all excessive part-time employees."Vouna attempted to portray the 'elimination of the thirdshift and the layoffs as part of the same decision-makingprocess and testified that the decision to lay off the twoemployees was made at the same time it was decided toeliminate the third shift but in his affidavit he stated hemade the decision to eliminate the third shift weeksbefore 8 October,and Cadrin's letter to OSHA clearlyseparated the two events.I,conclude that the totality of Respondent'smotiva-tional defense is_ pretextual and I find that Respondenthas failed'to show that `it would have laid off eitherPotter or Poulin absent the start of the Union's organiza-tional drive and the visit of the OSHA investigatorandRespondent's suspicions that each of them was engagedin union activity and in the making of a complaint toOSHA.Respondent has failed to meet its burden underWrightLine,supra,and, as the General Counsel otherwise hasshown by, a preponderance of the evidence that bothPotter and Poulin were laid off because of their protect-ed activities and, I further conclude that Respondentthereby violated Section 8(a)(1) and (3) of the Act as al-leged.The conclusion reached regarding Respondent'smoti-vation for the layoff are reinforced by a review of Re-spondent's actions subsequent to the layoff.After Potter was hired by another employer, in thesame building as Twistex, a building owned by Kiviat(and afterRespondent had received an OSHA documentspecifically identifying Poter and Poulin as the complain-ing parties),Vouna admitted asking her new employer toget rid of her because she was vindictive and a trouble-maker.I also credit that the Company's president, whoindependently testified that Vouna made a reference toPotter's involvement with a union. This action by Vounaconstitutes a separate violation of Section 8(a)(1) of theAct, as alleged. 666DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDProduction continued during the fall of 1985, and Re-spondent experienced some turnover of employees. Re-spondent placed newspaper ads for,and hired severalnew production employees.Potter and Poulin both spoketo Vouna about coming back to work.Poulin specificallytelephoned Vouna in December asking for work rightafterVouna began advertising for full-time help. Vounaexplained that he did not hire Poulin because heassumedshe was calling for part-time work,yet the record showsthat one former employee on disability and one new em-ployee were put on in November as part-time employees.Respondent'swork records also show that numerousemployees,including newly,hired workers,consistentlyhad weekly-wages in the range between$98 and $62(Mary Richards a retired,part-timer also consistentlyworked 20 hours), from November 1985 through January1986,whereas a comparable 40 hour production wageapparently would be at least in the $135 range.Also, reg-ular production workers regularly worked between 2and 15 hours overtime each week and received signifi-cantly greater wages.A comparison for the last half of 1985 of the numbersof production employees at Respondent and at the twoother companies controlled by Kiviat also indicate thatTwistex went from a consistent level of 20 employees inthe third quarter to a fluctuation between 18 and 14 inthe fourth,while BRD went from a third quarter 12-15range to a higher 16-20 range in the fourth quarter, andBrentwood went from a third quarter 24-30 range to aconsistent 27-in the fourth quarter. Under these circum-stances, it appears that little effort was made to assignmore production to Respondent's plant despite the factthat,ithad better machinery,Kiviat had promised theemployees that he would do so, and that had been thepractice iii the past.Under these circumstances,I fmd that Respondent hadample opportunity to recall Potter and Poulin fromlayoff but never sought to do so.Moreover,it specifical-ly denied their request for recall.I' further find its at-tempt to find a distinction between their asserted statusas part-time employees,qualified in only one area of op-eration,to be contrary to its operational practices andclearly pretextual.Respondent clearly knew of Potter'sand Poulin'sOSHA complaint by this time and it also isshown that it mentioned Potter's union activity when itattempted to get an independent employer to terminateher. I therefore conclude that the motivating factorbehind Respondent's failure to recall them from layoffwas their union and protected concerted activity and Iconclude that Respondent is therefore shown to haveviolated Section 8(axl) and(3) of the Act in this respect,as alleged.Under all these circumstances,I conclude that Re-spondent has not met its burden of showing that-Potterand Poulin'would have been laid off and not recalledabsent their union activity and protected concerted activ-ity in filing their OSHA complaint, compareDorothyShamrock Coal Co.,279 NLRB 1298(1986). The GeneralCounsel otherwise has met,her overall burden of proofand I further conclude that Respondent thereby violatedSection 8(a)(1) and (3)of the Act, as alleged.CONCLUSIONS OF LAw1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and(7)'of the Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.By threatening that the plant would be shut downbefore a union would be let in, Respondent has inter-fered with,restrained,and coerced employees in the ex-ercise of their rights guaranteed them by Section 7 of theAct, and thereby has engaged in unfair labor practices inviolation of Section 8(a)(1) of the Act.4.By attempting to cause another employer to dis-charge Tina Potter,in retaliation for her unionandpro-tected concerted activity,Respondent has violated Sec-tion 8(a)(1) of the Act.5.By laying off employees Tina Potter and Sandra J.Poulin on 11 October 1985 and by subsequently failingand refusing to recall them from lay off because of theirunion activity and protected concerted activity, Re-spondent has violated Section 8(aX3) and (1) of the Act.6.The Respondent has not otherwise engaged in con-duct violative of the Act as alleged in `the complaint.-REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices,I find,itnecessary to order itto cease,and desist and to take certain affirmative actiondesigned to effectuate the policies of the Act.The Respondent having discriminatorily laid off andfailed,to recall employees Potter and Poulin, -1fmd itnecessary to order it to offer them reinstatement to theirformer positions with compensation for loss of pay and ,other benefits,in accordance with F.W. Woolworth Co.,90 NLRB 289 (1950),plus interest as computed inFlori-da Steel Corp.,231NLRB 651 (1977).Italso shallremove from its files any,reference to-the separation andnotify them that it has been done and that evidence ofsuch unlawful action will not be used as a basis for fur-ther action against them. SeeSterling Sugars,-261-NLRB472 (1982).Otherwise,because of the serious nature ofthe violations and an overall display of a general disre-gard for the employees'fundamental rights, I fmd it nec-essary to issue a broad Order,requiring the Respondentto cease and desist from infringing in any other manneron rights guaranteed employees by Section 7 of the Act.Hickmotr Foods,242 NLRB 1357(1979).As a part of the relief, sought,theGeneral Counselalso seeks imposition of a so-called'"visitatorial clause"whereby the Board would be authorized'to engage incertain discovery activities in order to monitor compli-ance.Although the imposition of such a provision re-cently has become a common practice, there is no show-ing that' it is of particular applicability or usefulness indealing with the type of unfair labor practice involved inthis proceeding.Accordingly,the request'isdenied andno visitatorial clause will be imposed as part of the orderherein. TWISTEX, INC.667On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed4ORDERThe Respondent, Twistex, Inc., its officers,agents,successors,and assigns, shall1.Cease and desist from(a) Threatening employees with the closure of its busi-nessbefore it would allow a union.(b) Attempting to cause another employer to dischargeformer employees in retaliation for their union or otherprotected concerted activity.(c) Laying off or failing and refusing to offer recall toany employees or otherwise discriminatingagainst themfor engaging in union organizationactivity or other pro-tected concerted activity.(d) In any other manner interfering with,restraining,or coercing employees in theexerciseof their rightsguaranteed under Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Offer Tina Potter and Sandra A. Poulin immediateand full reinstatement to their former or equivalent posi-tions and make them whole for the losses they incurredas a result of the discrimination against them in themanner specified in the section above entitled"Remedy," and remove from its files any references tothese separations on 11 October 1985, and notify them inwriting that this has been done and that evidence of thisunlawful separation will notbe used asa basis for futurepersonnel actions against them.(b)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(c)Post at its South Grafton,Massachusetts,facilitycopies of the attached notice marked "Appendix."5Copies of the notice, on forms provided by the RegionalDirector for Region 1, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent immediately upon receiptand maintainedfor 60 consecutive days in conspicuous places includingallplaceswhere notices to employees are customarily4, If no exceptions are filed as provided by Sec. 102.46 of theBoard'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102 48 of theRules,be adopted by theBoardand all objections to them shall be deemed waived for all pur-poses.5 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."posted. Reasonable steps shall be taken by the ]Respond-ent to ensure' that the notices are not altered, defaced, orcovered by any other material.(d)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHER ORDERED, that the complaint be dis-missed insofar as it alleges violations of the Act otherthan those found above.APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National Labor Relations Board has found thatwe violated the National Labor Relations Act and hasordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activities.WE WILL NOT threaten employees with the closure ofour business before we would allow a union.WE WILL NOT attempt to cause any other employer todischarge any' of our former employees because they en-gaged in union organization activity or other protectedconcerted activity.WE WILL NOT layoff or refuse to recall employees laidoff or otherwise discriminated against for engaging inunion organization activity or other protected concertedactivity.WE WILL NOT in any like or related manner interferewith, coerce, or restrain our employees in the exercise ofthe rights set forth above.WE WILL offer Tina Potter and Sandra A. Poulin im-mediate and full reinstatement to their former or equiva-lent position and make them whole for any losses theyincurred as a result of the discrimination against them inthe manner specified in the section entitled "Remedy."WE WILL remove from our files any references totheir separations, and notify them in writing that this hasbeen done and that evidence of this unlawful separationwill not be used as a basis for future personnel actionagainst them.TWISTER, INC.